Title: From George Washington to John Jay, 26 May 1779
From: Washington, George
To: Jay, John



Sir.
Head Quarters Middlebrook 26th May 1779.

Mr Wadsworth who is just now returned from the Eastward, informs me, that a vessel had arrived there from Charlestown S. Carolina, the captain of which told him, that he slipped out of the harbour, the night of the 5th instant (a fresh embargo being laid that evening on all the shipping, and the sailors ordered on shore for the defence of the Town). The report was that the enemy were on this side of Purisburgh, and superior in numbers to our army.
As this intelligence may not have reached Congress; and as Mr Wadsworth tells me the Captain is a person of veracity, I thought it necessary to make the communication. I am sir your Excellencys most obedient and hble servt
Go: Washington
